Case 1:18-cr-00490-PAC Document 125
                                124 Filed 01/19/21
                                          01/13/21 Page 1 of 2
Case 1:18-cr-00490-PAC Document 125
                                124 Filed 01/19/21
                                          01/13/21 Page 2 of 2




                                              1/19/2021
                                              On Duty counsel, Ms. Jill Shellow,
                                              will be appointed, nunc pro tunc,
                                              1/19/2021. SO ORDERED.
